Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the arguments filed on 12/13/2021.
Claims 1-5 are currently pending and have been examined.
Claims 1-5 are rejected.
This action is made NON-FINAL.
Response to Arguments
While applicants arguments are not persuasive, in response to the arguments filed and the interview held on 1/21/2022, prosecution has been reopened to remap the claims to more clearly state the rejection.
Examiner maintains that although Nakano and the CAN standard do not have a data source that exclusively and explicitly is used to convey the source ID of a module on the network, the message ID as described in Nakano and a part of the CAN standard, is unique to the source meaning that in addition to being used for arbitration purposes, the message ID can be used to identify the source. Vangelov has been brought in to explicitly teach the identification if a source via CAN data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041), Yavuz (NPL), and Vangelov (U.S. Pub. No. 2018/0063246).
Regarding claim 1:
Harumoto teaches:
A vehicle control system that performs driving assistance of a vehicle (A driving support apparatus supports a driver in driving a vehicle. [abstract]), the vehicle control system comprising:
a plurality of driving assistance devices (fig. 1, curved-road running service 12a, intersection running service 12b, and slope-road running service 12c;) configured to sequentially send request signals (Thus, in the driving support apparatus 1, each of the services determines a desirable operation to achieve a predetermined object.  including requests to an actuator in the vehicle (The vehicle control system 50…receives control signals from the driving support apparatus 1 [col 3, lines 40-46]) [and identifiers of the driving assistance devices,] to an in-vehicle network (fig. 1 depicts arrows showing the movement of communication in the system which constitutes a network):
a movement manager device (fig. 1, operation arbitrating unit 14; ) configured to acquire the request signals from the in-vehicle network (the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of the determinations to solve contention, and determines an operation that the vehicle should perform. [22]), select one of the [identifiers respectively included in the] acquired request signals based on a predetermined rule (The operation arbitrating unit 14 arbitrates the operations based on a control policy 14a to be kept in common to all services. [22]), and send a control signal [including at least the selected identifier] to the in-vehicle network (fig. 1, arrow showing a control signal going :
Harumoto does not explicitly teach, however Nakano teaches:
sequentially send request signals (the transmission and receiving of frames with respect to the bus 30 in accordance with the CAN protocol (sequential transmission and receiving of frames bit-by-bit). [0111])
including requests to an actuator in the vehicle (data field [0091]) and identifiers of the driving assistance devices (The ID field is made up of 11 bits, and is a field for storing an ID (message ID) that is a value indicating a type of data. [0093]; examiner notes that in order for arbitration to be completed successfully, the message ID must be unique, which means that is only traces back to one source, providing an identification to that sauce. This is explicitly stated in Vangelov as mapped below.), to an in-vehicle network (fig. 1, the in-vehicle network system 10 and CAN bus 30):
select one of the identifiers respectively included in the acquired request signals (and arbitration based on messages ID [0005]) based on a predetermined rule (is performed at a time of simultaneous transmission by a plurality of nodes so that a frame in which the value of the message ID is smallest is transmitted with priority. [0005])
and send a control signal including at least the selected identifier to the in-vehicle network (Based on the state information transmitted by the sensor ECU 320 in step S101A, the speed control assistance ECU 350 transmits an acceleration control instruction for an enabled acceleration assistance function, for example, a data 
and an actuator control device (fig. 12, accelerator ECU 310B) configured to sequentially acquire (fig. 12, receive request signal S101A and control signal S102 in sequence.) the request signal (fig. 2, S101A) and the control signal (fig. 12, S102) from the in-vehicle network (fig. 1, CAN bus 30), when the control signal is acquired (fig. 12, accelerator ECU 310B receives control command S102), select a latest request signal including the identifier included in the acquired latest control signal among the request signals (Next, in a similar manner to steps S101A to S101C, the sensor ECU 320, the speed control assistance ECU 350, and the accelerator ECU 310 each transmit a data frame showing newer state information to the bus 30 [0161]), and decide a control value of the actuator based on the request included in the selected request signal (The control processing unit 3310 acquires the contents (information indicating an acceleration control instruction or the like) of a frame stored in the data buffer 2310 periodically or when a certain condition (a condition associated with storing of frames in the data buffer 2310 or the like) is established or the like, and controls the prime mover 311 by transmitting a control signal to the prime mover 311 in accordance with the acceleration control instruction that is indicated by the acquired information. [0114]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto to include the teachings as taught by Nakano because “it is possible to disable a false frame (attack frame) relating to an operation control instruction 
Harumoto in view of Nakano does not explicitly teach, however Yavuz teaches:
select a latest request signal [including the identifier included in the acquired latest control signal among the request signals] acquired after acquiring the control signal (“each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests.” [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.), and decide a control value of the actuator based on the request included in the selected request signal (“the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests.” [page 12]; “Another advantage of the reactive design is that synchronization related problems are eliminated, thereby providing maximum throughput and responsiveness, .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano to include the teachings as taught by Yavuz because “the introduction of the bypass technique further contributes to the performance improvement, minimizing response time delays. [Yavuz, page 13]”
Harumoto in view of Nakano and Yavuz does not explicitly teach, however Vangelov explicitly teaches:
including requests to an actuator in the vehicle (routing a message to an identified target ECU [0006]) and identifiers of the driving assistance devices (a computer-implemented method includes routing a message to an identified target ECU via a synchronous data link control module, responsive to receipt of a 29-bit message, including a 10-bit target identifier identifying a target electronic control unit (ECU) and 10-bit source identifier identifying a message source, following verification by the ECU of both the identified source as being permitted to exchange messages with the ECU and 29-bit request handling capability. [0006]), to an in-vehicle network (a system includes a processor configured to receive a 29-bit request transmitted over a vehicle controller area network (CAN) bus. [0005]):
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano and Yavuz to include the teachings as taught by Vangelov because “Source identification allows for multiple sources talking to 
Regarding claim 2:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Nakano further teaches:
the request signal that the actuator control device acquires [after acquiring the control signal] from the in-vehicle network does not pass through the movement manager device (fig. 12, sensors ECU 320 sends acceleration control instruction transmission to the accelerator ECU 310B (S101A goes both to ECU 350 and ECU 310B directly) without passing through Speed control assistance ECU 350 ("movement manager device" equivalent)).
Yavuz further teaches:
the request signal that the actuator control device acquires after acquiring the control signal from the in-vehicle network (each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.) does not pass through the movement manager device (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]).
Regarding claim 3:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto further teaches:
the movement manager device (fig. 1, operation arbitration unit 14) selects [one of the] identifiers respectively included in the acquired request signals based on the predetermined rule (fig. 1, control policy 14a) according to at least one of a driving state of the vehicle (corresponds to an ideal running of the vehicle following the control policy 14a [col 5, lines 7-9]), [a priority of a driving assistance function, and a content of each of the request signals.]
Nakano further teaches:
the movement manager device (fig. 12, speed control assistance ECU 350) selects one of the identifiers respectively included in the acquired request signals based on the predetermined rule (The sensor ECU 320 transmits a data frame that includes state information showing a measurement result that was measured by the object detection sensor 321 or the speed sensor 322 to the bus 30 (step S101A). The speed control assistance ECU 350 and the security ECU 100 receive the data frame from the bus 30. [0158]; examiner notes that the data has to be inherently selected based on some type of predetermined rule, specifically the sensor data is related to the speed control of ECU 350.) according to at least one of [a driving state of the vehicle, a priority of a driving assistance function], and a content of each of the request signals (Based on the state information transmitted by the sensor ECU 320 in step S101A, the speed control assistance ECU 350 transmits an acceleration control instruction for an enabled acceleration assistance function, for example, a data frame indicating an accelerator opening degree for maintaining the vehicle speed as control to the bus 30 (step S102). [0159]; examiner notes that the data has to be inherently selected based on some type of predetermined rule, specifically the sensor data is related to the speed control of ECU 350.).
Yavuz further teaches:
a priority of a driving assistance function (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12])
Regarding claim 4:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto further teaches:
the actuator control device (fig. 1, direction control mechanism 53) controls an electric power steering as the actuator (a direction control mechanism 53 that controls the direction of the vehicle [col 3, lines 36-39]; this would inherently control an electric power steering apparatus): and the request signal includes a request for movement in a lateral direction of the vehicle when the driver the operates a driving wheel (not shown) of the vehicle. [col 3, lines 36-39]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041), Yavuz (NPL), and Vangelov (U.S. Pub. No. 2018/0063246) in further view of Niwa (U.S. Pub. No. 2011/0066344).
Regarding claim 5:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto in view of Nakano and Yavuz does not teach, however Niwa teaches:
the actuator control device makes the control value of the actuator gradually coincide with a request value represented by the request included in the selected request signal (the selected speed values gradually increase to the value specified by the "second control request apparatus" of the safety system (reached at time point t3). [0097]) by maintaining a rate of change of the control value to be equal to or smaller than a predetermined value (fig. 3B, slope of signal (B) between t2 and t3; examiner is interpreting the maximum slop that tapers off as the signal moves from t2 to t3 to represent a maximum rate of change that is tapering off.) during a period in which a difference between the control value and the request value is equal to or greater than a predetermined difference (Feature (B): If the absolute difference between the currently selected requested speed and the requested speed which was selected at the preceding control timing is greater than the threshold value, then smoothing processing of selected speed values is initiated. In the example of FIGS. 3A, 3B, the requested speed values specified by the "first control request apparatus" of the safety system end at the time point t2. Hence the requested speed values .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano, Yavuz, and Vangelov to include the teachings as taught by Niwa because “by applying limiting based on currently achievable control range information as described above, improved control response speed can be attained [Niwa, 0027]”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sangameswaran (U.S. Pub. No. 2018/0234498) discloses A vehicle system includes a gateway including a database and configured to transfer messages between a plurality of controllers, each controller connected to one of a plurality of nodes, the gateway further configured to broadcast, to all the nodes, a request message received from a first controller for receipt by a second controller, receive, from a first node, a response message from the second controller for receipt by the first controller, and link, in the database, the first node and the second controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665